           Case 3:17-cv-00939-WHA Document 2698 Filed 02/05/19 Page 1 of 4


 1   [COUNSEL LISTED ON SIGNATURE PAGE]

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12                             UNITED STATES DISTRICT COURT

13                            NORTHERN DISTRICT OF CALIFORNIA

14                                SAN FRANCISCO DIVISION

15

16
     WAYMO LLC,                                CASE NO. 3:17-cv-00939-WHA
17
                 Plaintiff,                    FOURTH JOINT STIPULATION AND
18                                             [PROPOSED] ORDER TO EXTEND
                                               THE DEADLINE UNDER PARAGRAPH
          vs.                                  15 OF THE INTERIM MODEL
19
                                               PROTECTIVE ORDER
     UBER TECHNOLOGIES, INC. and
20
     OTTOMOTTO LLC,
21
                 Defendants.
22

23

24

25

26

27

28


       FOURTH JOINT STIPULATION RE EXTENSION OF INTERIM MODEL PROTECTIVE ORDER DEADLINE
                                  CASE NO. 3:17-CV-00939-WHA
              Case 3:17-cv-00939-WHA Document 2698 Filed 02/05/19 Page 2 of 4


 1            Pursuant to Civil Local Rules 6-1(b) and 6-2(a), and upon the accompanying declaration

 2   of Meredith R. Dearborn, dated February 1, 2019 (“Dearborn Decl.”), Plaintiff Waymo LLC and

 3   Defendants Uber Technologies, Inc. and Ottomotto LLC hereby stipulate and agree to the

 4   following one-hundred-and-twenty-day extension, from February 6, 2019 until June 6, 2019, of

 5   the deadline to comply with the requirements of Paragraph 15 of the Interim Model Protective

 6   Order:

 7            1.     On March 16, 2017, the Court ordered that the parties be bound by the Interim

 8   Model Protective Order (the “Protective Order”), a true and correct copy of which is attached as

 9   Exhibit A to the accompanying declaration of Meredith R. Dearborn. See Dearborn Decl. ¶ 3.

10            2.     Paragraph 15 of the Protective Order provides that, “[w]ithin 60 days after the final

11   disposition of this action, as defined in paragraph 4, each Receiving Party must return all Protected

12   Material to the Producing Party or destroy such material,” and further requires each Receiving

13   Party to certify in writing by the 60-day deadline (1) that all of the material subject to the Protective

14   Order was returned or destroyed, and (2) that it has not retained copies, abstracts, compilations, or

15   summaries of material subject to the Protective Order. See Dearborn Decl., ¶ 4 and Ex. A.

16            3.     The parties settled this lawsuit, and a final disposition was entered on February 9,

17   2018. See Dearborn Decl. ¶ 5.

18            4.     Each Receiving Party, as defined by Paragraph 2.17 of the Protective Order, had

19   sixty days from that final disposition, until April 10, 2018, to comply with the requirements of

20   Paragraph 15. See Dearborn Decl. ¶ 5 and Ex. A.

21            5.     On April 6, 2018, the parties filed a stipulation and proposed order extending the

22   deadline to comply with Paragraph 15 until June 11, 2018, citing the pendency of related matters

23   that impose document preservation obligations on the parties that conflict with Paragraph 15’s

24   requirements. See Dearborn Decl. ¶ 6. The parties further indicated that they “might hereafter

25   request additional time if those obligations have not been satisfied.” Id.

26            6.     The Court approved the stipulation and signed the proposed order on April 9, 2018.

27   See Dearborn Decl. ¶ 7 and Ex. B.

28            7.     On June 7, 2018, the parties filed a second stipulation and proposed order extending

                                                1
       FOURTH JOINT STIPULATION RE EXTENSION OF INTERIM MODEL PROTECTIVE ORDER DEADLINE
                                  CASE NO. 3:17-CV-00939-WHA
             Case 3:17-cv-00939-WHA Document 2698 Filed 02/05/19 Page 3 of 4


 1   the deadline to comply with Paragraph 15 for another 120 days, until October 9, 2018. See

 2   Dearborn Decl. ¶ 8.

 3          8.      The Court approved the stipulation and entered the proposed order on June 11,

 4   2018. See Dearborn Decl. ¶ 8 and Ex. C.

 5          9.      On October 9, 2018, the parties filed a third stipulation and proposed order

 6   extending the deadline to comply with Paragraph 15 for another 120 days, until February 6, 2019.

 7   See Dearborn Decl. ¶ 8.

 8          10.     The Court approved the stipulation and entered the proposed order on October 9,

 9   2018. See Dearborn Decl. ¶ 9 and Ex. D.

10          11.     The parties agree that additional time is still needed to satisfy conflicting

11   preservation obligations, and that the parties may still hereafter request additional time if those

12   obligations have not been satisfied. See Dearborn Decl. ¶ 10.

13          IT IS SO STIPULATED

14

15   DATED: February 4, 2019                QUINN EMANUEL URQUHART & SULLIVAN LLP

16
                                            By:   /s/ David A. Perlson
17                                                David A. Perlson
                                                  Attorneys for Plaintiff WAYMO LLC
18

19

20   DATED: February 4, 2019                BOIES SCHILLER FLEXNER LLP
21

22                                          By:   /s/ Meredith R. Dearborn         _______
                                                  Meredith R. Dearborn
23                                                Attorneys for Defendants UBER TECHNOLOGIES,
                                                  INC. and OTTOMOTTO LLC
24

25   PURSUANT TO STIPULATION, IT IS SO ORDERED.

26
     DATED:          February 5    , 2019
27
                                                          Honorable William Alsup
28

                                                2
       FOURTH JOINT STIPULATION RE EXTENSION OF INTERIM MODEL PROTECTIVE ORDER DEADLINE
                                  CASE NO. 3:17-CV-00939-WHA
            Case 3:17-cv-00939-WHA Document 2698 Filed 02/05/19 Page 4 of 4


 1                                   SIGNATURE ATTESTATION

 2          Pursuant to Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in the

 3   filing of this document has been obtained from any other signatory to this document.

 4

 5   DATED: February 4, 2019                      By: /s/ Meredith R. Dearborn ____

 6                                                                      Meredith R. Dearborn

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
       FOURTH JOINT STIPULATION RE EXTENSION OF INTERIM MODEL PROTECTIVE ORDER DEADLINE
                                  CASE NO. 3:17-CV-00939-WHA
